DETAILED ACTION

This office action is in response to Applicant’s submission filed on 25 September 2018

Status of Claims

Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-9, 11-19 are rejected under 35 U.S.C. 103 as unpatentable.
There is no art rejection for claims 10, 20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 11, the claim recites a system / method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 11, in part, recites 
 “regularizing spatial domain weights; providing quantization of the spatial domain weights; pruning small weights in a spatial domain; fine-tuning a quantization codebook” (mental process), “compressing a quantization output from the quantization codebook, and decompressing the spatial domain weights and using either sparse spatial domain convolution and sparse Winograd convolution after pruning Winograd-domain weights” (mathematical concept).
 The limitation “regularizing spatial domain weights; providing quantization of the spatial domain weights; pruning small weights in a spatial domain; fine-tuning a quantization codebook”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting general purpose computing processor, nothing in the Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  The limitations of “compressing a quantization output from the quantization codebook, and decompressing the spatial domain weights and using either sparse spatial domain convolution and sparse Winograd convolution after pruning Winograd-domain weights”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting general purpose computing processor, the steps of compressing / decompressing using sparse spatial domain convolution and sparse Winograd convolution, based on their broadest reasonable interpretation, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 11 recites the additional elements: “A system … comprising: a processor; and a non-transitory computer readable storage medium”, these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 11 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-10 / 12-20 are dependent on claim 1 / 11 and include all the limitations of claim 1 / 11. Therefore, claims 2-10 / 12-20 recite the same abstract ideas. 
With regards to claim 2-10 / 11-20, the claim recites further limitation on data model building & processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-9, 11-14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, et al., European Patent Application NO.EP 3,657,399A1 [hereafter Liu] in view of Liu1, et. al., “Pruning of Winograd and FFT based convolution algorithm”, Convolutional Neural Network and Visual Recognition, 2016 [hereafter Liu1].

With regards to claim 1, Liu teaches 
“A method of constructing a convolutional neural network (CNN) model, comprising: regularizing spatial domain weights (Liu, [069], ‘the processing method further include a step: pre-processing position information of the input neuron and target weitht, where the pre-processing may include … regularization and/or normalization’); providing quantization of the spatial domain weights; pruning small weights in a spatial domain; fine-tuning a quantization codebook; compressing a quantization output from the quantization codebook (Liu, FIG.3-4, [073], ‘the present disclosure performs coarse-grained pruning and local quantization on the weight of the neural network’, ‘the lookup table can look up the target weight according to the target weight dictionary and the target weight code-book, which may reduce the memory access’

    PNG
    media_image1.png
    376
    791
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    824
    media_image2.png
    Greyscale

 …”
Liu does not explicitly detail “and decompressing the spatial domain weights and using either sparse spatial domain convolution and sparse Winograd convolution after pruning Winograd-domain weights”.
However Liu1 teaches “and decompressing the spatial domain weights and using either sparse spatial domain convolution and sparse Winograd convolution after pruning Winograd-domain weights (Liu1, FIG.1, 3. Pruning Method of Winograd-and FFT-based 2D Convolution,

    PNG
    media_image3.png
    230
    1103
    media_image3.png
    Greyscale


)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Liu and Liu1 before him or her, to modify the Neural Network pruning process and system of Liu to include Winograd convolution as shown in Liu1.   
The motivation for doing so would have been for improvement in computation and memory footprint (Liu1, Abstract). 

With regards to claim 2, Liu in view of Liu1 teaches 
“The method of claim 1”
 does not explicitly detail “wherein the spatial domain weights are regularized using Winograd domain regularization”.
However Liu1 teaches “wherein the spatial domain weights are regularized using Winograd domain regularization (Liu1, FIG.1, 3.Pruning Method of Winograd-and FFT-based 2D Convolution, ‘The heuristics of purning we used in this work are based on the absolute value of transformed kernel in the Winograd domain …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Liu and Liu1 before him or her, to modify the Neural Network pruning process and system of Liu to include Winograd convolution as shown in Liu1.   
The motivation for doing so would have been for improvement in computation and memory footprint (Liu1, Abstract). 

With regards to claim 3, Liu in view of Liu1 teaches 
“The method of claim 2”
Liu does not explicitly detail “wherein regularizing the spatial domain weights further comprises using a learnable Winograd domain regularization coefficient and its penalty term”.
However Liu1 teaches “wherein regularizing the spatial domain weights further comprises using a learnable Winograd domain regularization coefficient and its penalty term (Liu1, FIG.1, Table 2 ‘Loss of accuracy’, and FIG.7

    PNG
    media_image4.png
    321
    578
    media_image4.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Liu and Liu1 before him or her, to modify the Neural Network pruning process and system of Liu to include Winograd convolution as shown in Liu1.   
The motivation for doing so would have been for improvement in computation and memory footprint (Liu1, Abstract). 

With regards to claim 4, Liu in view of Liu1 teaches 
“The method of claim 2”
Liu does not explicitly detail “wherein regularizing the spatial domain weights further comprises defining a cost function with the Winograd domain regularizer and utilizing a gradient descent”.
However Liu1 teaches “wherein regularizing the spatial domain weights further comprises defining a cost function with the Winograd domain regularizer and utilizing a gradient descent (Liu1, FIG.1, 3.2 Retraining, ‘the computation of gradient and update of original kernel are identical as the conventional training’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Liu and Liu1 before him or her, to modify the Neural Network pruning process and system of Liu to include Winograd convolution as shown in Liu1.   
The motivation for doing so would have been for improvement in computation and memory footprint (Liu1, Abstract). 

With regards to claim 8, Liu in view of Liu1 teaches 
“The method of claim 1”
Liu does not explicitly detail “wherein the quantization codebook is fine-tuned with Winograd domain regularization having non-zero code values and a quantized value is updated in the quantization codebook by gradient descent using an average gradient”.
However Liu1 teaches optimization with gradient (Liu1, FIG.1, 3.2 Retraining, ‘the computation of gradient and update of original kernel are identical as the conventional training’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Liu and Liu1 before him or her, to modify the Neural Network pruning process and system of Liu to include gradient for Winograd convolution as shown in Liu1.   
, Abstract). 

With regards to claim 9, Liu in view of Liu1 teaches 
“The method of claim 1, wherein the CNN is operated in either the spatial domain or the Winograd domain after pruning (Liu, FIG.3 shows the CNN is operated in spatial domain.

    PNG
    media_image5.png
    385
    820
    media_image5.png
    Greyscale

).”

Claims 11-14, 18-19 are substantially similar to claims 1-4, 8-9. The arguments as given above for claims 1-4, 8-9 are applied, mutatis mutandis, to claims 11-14, 18-19, therefore the rejection of claims 1-4, 8-9 are applied accordingly.

The combined teaching described above will be referred as Liu + Liu1 hereafter.

Claims 5-7, 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Liu, et al., European Patent Application NO.EP 3,657,399A1 [hereafter Liu] in view of Liu1, et. al., “Pruning of Winograd and FFT based convolution algorithm”, Convolutional Neural Network and Visual Recognition, 2016 [hereafter Liu1] and Goksel et al., US-PGPUB NO.2020/0008779A1 [hereafter Goksel].

With regards to claim 5, Liu + Liu1 teaches 
“The method of claim 1”
Liu + Liu1 does not explicitly detail “wherein the spatial domain weights are regularized using spatial domain regularization”.
However Goksel teaches “wherein the spatial domain weights are regularized using spatial domain regularization (Goksel, FIG.1, [0188], ‘’Spatial Domain Regularization’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Liu + Liu1 and Goksel before him or her, to modify the Neural Network pruning process and system of Liu + Liu1 to include spatial domain regularization as shown in Goksel.   
The motivation for doing so would have been for capturing irregularly distributed information (Gospel, [0188]). 

With regards to claim 6, Liu + Liu1 teaches 
“The method of claim 5”
 does not explicitly detail “wherein regularizing the spatial domain weights further comprises using a learnable spatial domain regularization coefficient and its penalty term”.
However Goksel teaches “wherein regularizing the spatial domain weights further comprises using a learnable spatial domain regularization coefficient and its penalty term (Goksel, FIG.1, [0066], ‘The registration can then be defined as an optimization problem based on the minimization cost function’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Liu + Liu1 and Goksel before him or her, to modify the Neural Network pruning process and system of Liu + Liu1 to include cost function as shown in Goksel.   
The motivation for doing so would have been to incorporate information of all measurement (Gospel, [0066]). 

With regards to claim 7, Liu + Liu1 teaches 
“The method of claim 5”
Liu + Liu1 does not explicitly detail “wherein regularizing the spatial domain weights further comprises defining a cost function with the spatial domain regularizer and utilizing a gradient descent”.
However Goksel teaches “wherein regularizing the spatial domain weights further comprises defining a cost function with the spatial domain regularizer and utilizing a gradient descent (Goksel, [0099], ‘minimizes a sum of horizontal and vertical gradients’)”.
 to include gradient descent as shown in Goksel.   
The motivation for doing so would have been for cost optimization (Goksel, [0102]).

Claims 15-17 are substantially similar to claims 5-7. The arguments as given above for claims 5-7 are applied, mutatis mutandis, to claims 15-17, therefore the rejection of claims 5-7 are applied accordingly.





Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128